Per Curiam.
To say nothing of the effect of the sheriff’s sale, the twenty-first section of the act of 1794, which directs a sale for payment of debts under an order of the orphan’s -court, declares that the purchaser shall hold the land discharged of the intestate’s debts; and here the intestate may be said to have beeii indebted in respect of the land. The only constructive exception made by the courts is the case of a mortgage. This, act could not have been brought into the view of the court, or it would have been perceived that, with the exception of the widow’s part (if she were then living) which is in any event to be an abiding charge, it ruled the cause. Nor, as regards the children’s share, could there be much difficulty in reaching the same conclusion; as a recognizance in the orphan’s court is analogous to a judgment, except that its lien is a specific one. As to the direction prayed for, it is sufficient to say that it was properly refused to be given. The release of part of the land from a lien, does not discharge the residue either' entirely or pro tanto; and in this respect it differs from a release of part of the premises from a quit-rent, because that issues out of every part of the land, and it therefore depends on peculiar principles.
Judgment reversed, and a venire ile novo awarded.